United States Court of Appeals
                                                             Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS
                                                            F I L E D
                        FOR THE FIFTH CIRCUIT               January 18, 2007
                        _____________________
                             No. 06-50938                Charles R. Fulbruge III
                        _____________________                    Clerk

UNITED STATES OF AMERICA

                  Plaintiff - Appellee
   v.
JOSE JUAN RAMIREZ-ORTIZ
                  Defendant - Appellant

                         ---------------------
         Appeal from the United States District Court for the
                  Western District of Texas, El Paso
                         ---------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence of the District Court is GRANTED.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to district court for resentencing is GRANTED.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

extend time to file Appellee’s brief 30 days from the Court’s


     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denial of Appellee’s motion to vacate sentence and to remand case

is DENIED AS UNNECESSARY.